 

nus 2 8 2019

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JENNIFER TIPTON and SLEEKEZ,
LLC, a Wyoming limited liability
company,

Plaintiffs,
vs.

HAL HORTON,

Defendant.

 

 

CV 19-25-BLG-SPW

JUDGMENT

Based upon the parties’ Stipulation to Enter Injunctive Relief and Dismiss

Claims (Doc. 30), and good cause appearing,

IT IS HEREBY ORDERED:

1. Mr. Horton shall not participate or have any involvement, directly or

indirectly, individually or with others, in the marketing, sale, production,

manufacturing, importing, offering to sell, or distribution of any animal grooming

product that has a sawtooth, bandsaw, or hacksaw type blade that can be used for

grooming, brushing, or removing animal hair or fur.

2. Mr. Horton shall not have any direct or indirect ownership interest in,
nor shall he consult with or advise any person or entity that markets, sells, offers to
sell, manufactures, produces, imports, or distributes any product that has a
sawtooth, bandsaw, or hacksaw type blade that can be used for grooming,
brushing, or removing animal hair or fur.

3. The injunctive relief set forth herein shall not prohibit Mr. Horton
(individually or in conjunction with others) from consulting, advising,
marketing, selling, offering to sell, manufacturing, producing, importing or
distributing, all other types of animal grooming products that do not have a
sawtooth, bandsaw, or hacksaw type blade and it is expressly understood by all
parties that Mr. Horton intends to develop, market, sell, manufacture, produce,
import, and distribute, other animal grooming products which do not have a
sawtooth, bandsaw, or hacksaw type blade.

4. All claims and counter-claims concerning this matter are dismissed
with prejudice with each party to bear their own costs and attorney’s fees
concerning this litigation.

5. All parties are to fully perform the terms of the Mutual Release and
Settlement Agreement executed by the parties in 2018, which was the subject of
this litigation as well as the Mutual Release and Settlement Agreement associated

with the pending litigation.
6. All other orders previously issued in this matter by the Court are
superseded by this judgment and are of no further force or effect.

DATED this of day of August, 2019.

: (Late
SUSAN P. WATTERS
United States District Judge
